TERRENCE A. GAISER
                                Attorney at Law
                           2900 Smith Street, Suite 220                  FILED IN
                                                                  1st COURT OF APPEALS
                              Houston, Texas 77006                    HOUSTON, TEXAS
                                                                  2/17/2015 10:36:00 AM
                                 (713) 225-0666                   CHRISTOPHER A. PRINE
                                                                           Clerk
                                   February 13, 2015

Mr. Jared Demond Pickett
TDCJ-ID 01900325
Smith Unit
1313 CR 19
Lamesa, Texas 79331

       Re: Jared Demond Pickett vs. The State of Texas, 01-13-01080-CR, Appeal from
       the 182nd District Court of Harris County, Texas

Dear Mr. Pickett;

       Enclosed please find a copy of the my motion to withdraw in your case.
The Court will grant my motion to withdraw. If the Court affirms your case and
you wish to file a petition for discretionary review in the Court of Criminal
Appeals, you may do so by filing in the Court of Criminal Appeals within 30 days
of the date the case is affirmed. If you desire more time, apply to that court for an
extension of time.


Sincerely,
/S/Terrence Gaiser
Terrence Gaiser

TG/cc
Enclosure.
CMRRR 7012 1010 0001 4778 1570